internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no tam-110690-05 cc psi b4 ------------------------------------- ---------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend --------------------------------- --------------------------------- -------------------------------------- ------------------- -------------------------------------- ----------------- -------------------------------- ------------------ -------------------- ------------------------ ------------------------ --------------------------------------------------------------------------------------- decedent spouse executor spouse’s trust ------------------------------------------------ decedent’s trust --------------------------------------------------------------------------------------- ------------------------------------------------ ---------------------- child ------------------------ child ------------------- child child ------------------------ probate_court -------------------------------------------------------- date date date date -------------------------- ------------------ -------------------------- -------------------- ------------------------ ------------------------ ------------------------ ----------------------- ----------------------- --------------------- ---------------- ------------------ --------------------- --------------------------------------------------------------------------------------- tam-110690-05 date date date date date date ---------------------------- date date date date account w -------------------------------------------------------------------------------------------------------------- account x --------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- account z --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------- company k ---------- promissory note --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------- dollar_figurea -------------------- --------------------- dollar_figureb ----------------- dollar_figurec ---------------- dollar_figured dollar_figuree -------------------- ------------- dollar_figuref --------------------- dollar_figureg ------------------------------------------ dollar_figureh dollar_figurei ---------------------- issue is the value of promissory note and assets held in account z that were attributable to assets withdrawn by the decedent from qualified_terminable_interest_property qtip trusts established for the benefit of decedent includible in decedent’s gross_estate under sec_2044 of the internal_revenue_code or did the decedent prior to his death dispose_of his income_interest in the trusts such that the decedent made a transfer subject_to gift_tax under sec_2519 issue are the assets held in account z on the decedent’s death that are attributable to the decedent’s individually owned property includible in the gross_estate under sec_2033 conclusions under article v of the trust agreement upon spouse’s death if spouse decedent and his wife spouse were residents of virginia on date spouse tam-110690-05 issue the value of promissory note and assets held in account z that were attributable to assets withdrawn by the decedent from qualified_terminable_interest_property qtip trusts established for the benefit of decedent are includible in decedent’s gross_estate under sec_2044 issue the assets held in account z on the decedent’s death that are attributable to the decedent’s individually owned property are includible in the gross_estate under sec_2033 facts as grantor established a revocable inter_vivos_trust that was subsequently amended and restated on date as spouse’s trust decedent was designated as trustee of the trust spouse died on date survived by decedent predeceases decedent the trustee is to divide spouse’s trust together with any additions passing to the trust by reason of spouse’s death into two shares the marital trust and the residual trust the marital trust is to be funded with that fractional share of the spouse’s trust which would upon spouse’s executor making the election under sec_2056 provide the maximum marital_deduction for federal estate_tax purposes to spouse’s estate the balance of the trust estate is to pass to the residual trust installments at least as often as quarterly to decedent during his lifetime further in the event that decedent is in need of funds in excess of the net_income from the trust in order to provide for his care and support in the style and manner of living to which he has been accustomed or for his medical or other emergency needs the trustee is authorized to invade the principal of the trust for such purposes and in such amounts and at such times as shall be deemed advisable taking into consideration other resources owned by or available to him in addition the trustee is authorized during decedent’s lifetime to pay to him so much of the principal of spouse’s trust up to but not in excess of amounts equal to gifts which he may have made to spouse’s issue within the annual gift_tax exclusions then allowed for federal gift_tax purposes upon the death of decedent any remaining principal of spouse’s trust is to become part of the residual trust to be administered and distributed after decedent’s death pursuant to the provisions of article vii trust is to be paid to the decedent at least quarterly in addition the trustee may pay to or for the benefit of the decedent so much of the principal as may be deemed advisable for decedent’s medical dental hospital and nursing expenses and for his support in his accustomed manner of living after taking into consideration other under article vii during the decedent’s lifetime the net_income of the residuary under article vi the trustee is to pay the net_income of the marital trust in article vii further provides that the principal and the income of the residual trust article vii further provides that after decedent’s death the residual trust article ix of the trust agreement authorizes the division of the marital trust and tam-110690-05 resources available to the decedent however the trustee is directed to first use the principal of the marital trust before making any discretionary encroachments from the residuary_trust principal including the corpus of the marital trust is to be divided into four equal shares one share for the benefit of each of spouse’s and decedent’s four children child child child and child the shares established for child and child are to be distributed outright to those children regarding the shares established for child and child a portion of each share is to be distributed outright to the child and the balance is to be held in trust for the benefit of the respective child and that child’s children shall to the extent permitted by law not be subject_to the beneficiaries’ liabilities or to alienation by the beneficiaries and the beneficiaries shall have no power to sell assign transfer encumber or in any other manner to anticipate or dispose_of their interests in the trust the residuary_trust into an exempt share and a non-exempt share in order to facilitate the allocation of spouse’s generation-skipping_transfer_tax_exemption refuses to serve resigns or becomes incompetent executor is appointed as successor trustee as noted above spouse died on date survived by decedent on the federal estate_tax_return form_706 filed for spouse’s estate the executor elected to treat the property passing to the marital trust as qualified_terminable_interest_property qtip under sec_2056 and an estate_tax_marital_deduction was claimed for the date of death value of marital trust divided into two separate trusts the marital trust-exempt share and the marital trust non-exempt share the liquid_assets comprising the marital trust-exempt share were held in account w with company k the liquid_assets comprising the marital trust-non-exempt share were held in account x with company k as trustee of both marital trust-exempt share and marital trust-nonexempt share signed two letters authorizing the transfer of all assets held in account w and account x respectively to account z an account also held with company k in the name of decedent individually on the same date decedent wrote a check drawn on account w in the amount of dollar_figureh and a check drawn on account x in the amount of dollar_figurei and deposited the funds totaling dollar_figureb in account z on date three days after date on date in accordance with article ix of spouse’s trust the marital trust was finally article x appoints child as successor trustee in the event child subsequently the following sequence of events occurred on date decedent in accordance with decedent’s will executor was appointed as personal on date two days after the decedent’s death the estate’s counsel met with tam-110690-05 decedent issued personal notes payable to the marital trust-exempt share and personal notes payable to the marital trust-nonexempt share each note has been marked cancelled date date is two days after date also on date promissory note issued by child and her husband with a principal_amount of dollar_figured that was apparently an asset of the marital trust was endorsed to decedent individually the assets continued to be held in account z until decedent’s death on date approximately eight months after date a letter from decedent’s physician contained in the administrative file states that based on an examination of decedent’s medical records as of date decedent had a progressive and eventually terminal medical illness such that there was at least a probability that decedent would not survive one year representative of the estate decedent’s will provided that the estate residue was to be distributed to decedent’s trust a revocable_trust established by decedent prior to his death under the terms of decedent’s trust the trust residue is to be distributed to non-family members one of which was executor who receives approximately percent of the total child child child and child each child indicated that he or she had a copy of the spouse’s trust instrument and he or she was aware that decedent had withdrawn the funds from the marital trusts no child committed to any relinquishment of his or her rights in the spouse’s trust arising on decedent’s death subsequently the debts and demands procedure under va code ann sec_64 was commenced requiring creditors and all other persons interested in the estate of the decedent to show cause on some day to be named in the order against the payment and delivery of the estate of the decedent to his legatees or distributees under sec_64 the personal representative who has in good_faith complied with the provision is fully protected against the demands of creditors and all other persons executor’s plan of distribution probate_court issued an order dated date authorizing distribution of the estate to decedent’s trust to be distributed in accordance with the terms of that trust executor took the position that the court order applied to all assets in his possession including the assets decedent withdrew from the marital trusts accordingly on date and date executor distributed the assets other than cemetery lots bequeathed to decedent’s children including the assets withdrawn from the marital trusts to decedent’s trust subsequently these assets were distributed to the beneficiaries designated in the trust noted above f of the return other miscellaneous property not reportable under any other schedule reported as item a total of dollar_figurea as sec_2044 property includible by decedent’s form_706 was filed on date prior to date sec_12 and schedule at the debts and demands hearing no one appeared in opposition to the subsequently on date decedent’s estate filed a form_843 claim_for_refund tam-110690-05 reason of spouse’s trust this dollar_figurea amount consisted of a portion of account z in the amount of dollar_figureb as well as a discounted value of promissory note in the amount of dollar_figurec the remaining portion of account z in the amount of dollar_figureg was reported on schedule c mortgages notes and cash upon audit of decedent’s estate_tax_return the total value of account z included in the gross_estate was increased to dollar_figuree adjusted in part on schedule c and in part on schedule f and the value of promissory note included in the gross_estate was increased to dollar_figuref and request for abatement the estate argues that the property held in marital trust exempt share and marital trust non-exempt share that was withdrawn by decedent and deposited in decedent’s account z and promissory note that was endorsed to decedent in his individual capacity are not includible in the gross_estate under sec_2044 or any other code section the estate contends that decedent is properly treated as having disposed of his qualifying_income_interest_for_life in the property on date or sometime thereafter when decedent withdrew the assets from account w and account y and transferred them to his personal investment account account z and endorsed promissory note to himself the estate argues that because decedent’s withdrawal of funds was not authorized under the trust instrument it constituted a breach of decedent’s fiduciary duty therefore the estate argues that a constructive trust was imposed on the assets further under constructive trust principles because decedent commingled his assets with the assets of the marital trusts at some point in time it became impossible to determine which assets were attributable to the marital trust and which were attributable to decedent and as a result it is argued decedent’s interest in the assets of the marital trusts terminated and a disposition under sec_2519 occurred therefore the portion of account z attributable to the property previously held in the marital trusts as well as promissory note are not includible in the gross_estate for estate_tax purposes rather the decedent made an inter_vivos gift subject_to gift_tax that the estate proposes to pay as an offset to the estate_tax refund marital trusts assets with his own assets held in account z decedent’s interest in his own assets held in account z dollar_figureg reported on schedule c of form_706 also terminated in accordance with constructive trust principles accordingly the dollar_figureg amount is also not includible in the gross_estate issue sec_1 and federal_law decedent who is a citizen or resident_of_the_united_states sec_2001 imposes a tax on the transfer of the taxable_estate of every in addition the estate also argues that because decedent commingled the sec_2056 of the internal_revenue_code provides that for purposes of the under sec_2056 where upon the lapse of time on the occurrence of an tam-110690-05 sec_2033 includes in the gross_estate the value of all property to the extent of the interest therein of the decedent at the time of his death under sec_2044 and b the gross_estate includes the value of any property for which a deduction was allowed under sec_2056 with respect to the transfer of the property to the decedent and in which the decedent had a qualifying_income_interest_for_life and with respect to which sec_2519 did not apply with respect to a disposition by the decedent of part or all of the property_tax imposed by sec_2001 the value of the taxable_estate except as limited by sec_2056 is determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the decedent’s surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction is allowed with respect to the interest a if an interest in property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than the surviving_spouse or the estate of the spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 generally under sec_2056 qualified_terminable_interest_property qtip is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 qualified_terminable_interest_property is defined as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election applies interest for life if the surviving_spouse is entitled_for_life to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse value of any property to which the section applies in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent a under sec_2056 by reason of subsection b thereof or b under sec_2523 by reason of sub sec_2523 thereof and sec_2519 under sec_2056 the surviving_spouse has a qualifying_income sec_2044 provides that the value of the gross_estate shall include the sec_2056 provides an exception to the terminable_interest_rule in tam-110690-05 relating to dispositions of certain life estates did not apply with respect to a disposition by the decedent of part or all of such property sec_2519 provides that for purposes of the gift_tax and the estate_tax any disposition of all part of a qualifying_income_interest_for_life in any property to which the section applies shall be treated as a transfer of all interests in such property other than the qualifying_income interest sec_2519 provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 or under sec_2523 the term disposition as used in sec_2519 applies broadly to circumstances in which the surviving spouse's right to receive the income is relinquished or otherwise terminated by whatever means see h_rep_no 97th cong 1st sess that states the bill provides that property subject_to a qtip_election will be subject_to transfer_taxes at the earlier of the date on which the spouse disposes either by gift sale or otherwise of all or part of the qualifying_income interest or upon the spouse's death sec_25_2519-1 provides that the conversion of qualified_terminable_interest_property into other_property in which the donee spouse has a qualifying_income_interest_for_life is not treated as a disposition of the qualifying_income interest thus the sale and reinvestment of assets of a_trust holding qualified_terminable_interest_property is not a disposition of the qualifying_income interest provided that the donee spouse continues to have a qualifying_income_interest_for_life in the trust after the sale and reinvestment similarly the sale of real_property in which the spouse possesses a legal_life_estate and thus meets the requirements of qualified_terminable_interest_property followed by the transfer of the proceeds into a_trust which also meets the requirements of qualified_terminable_interest_property or by the reinvestment of the proceeds in income producing property in which the donee spouse has a qualifying_income_interest_for_life is not considered a disposition of the qualifying_income interest on the other hand the sale of qualified_terminable_interest_property followed by the payment to the donee spouse of a portion of the proceeds equal to the value of the donee spouse’s interest is considered a disposition of the qualifying_income interest see also revrul_98_8 1998_1_cb_541 concluding that the purchase by the surviving_spouse of the remainder_interest in the qtip_trust for an amount equal to the actuarial value of the remainder_interest constitutes in substance a disposition of spouse’s income_interest subject_to sec_2519 and alternatively a gift under sec_2511 state law - constructive trusts the tax_court has described the constructive trust doctrine as follows a constructive trust is one raised by operation of law and imposed by a court of equity where the legal_title to money or property is obtained by a person in tam-110690-05 violation of some duty owing another who is equitably entitled to the property a constructive trust will be used to compel a party who unfairly holds a property interest or money to convey that property to the one to whom it justly belongs to prevent a person from holding for his own benefit an advantage gained by the abuse of a fiduciary relationship or where the person holding property would be unjustly enriched if he were permitted to retain such property barr v commissioner t c memo citing illinois law see also v austin w scott and william f fratcher scott on trusts 4th ed sec_462 a constructive trust is imposed in order to prevent unjust enrichment this unjust enrichment may arise out of the wrongful acquisition of the title to property this is the case where title is acquired through fraud duress or undue influence by the wrongful disposition of another’s property or by a person in a fiduciary relationship in violation of his duty as a fiduciary the virginia supreme court has applied the doctrine in appropriate circumstances cooper v cooper va s e 2nd sup ct va leonard v counts va s e 2d sup ct va sweeny v patton va s e big_number sup ct va application of the doctrine requires that the aggrieved party seek relief in a court of equity in order to reach the property at issue 93_tc_275 in estate of clopton a case involving virginia law the decedent created an inter_vivos charitable_remainder_trust pursuant to which she retained an interest for life such that the trust was includible in her gross_estate on her death the corpus was to be distributed equally to three charities one of which was vef shortly before decedent’s death vef’s tax exempt status was revoked however the trustee was misled by vef regarding its tax exempt status and distributed one-third of the corpus to vef the irs disallowed the estate_tax charitable deduction for the distribution to vef in challenging the disallowance the estate argued that the funds distributed to vef were held by vef in a constructive trust for the qualifying charitable organizations that were remainder beneficiaries of the trust or received bequests under the decedent’s will however the court rejected the petitioner’s argument that under virginia law a constructive trust was imposed on the property held by vef in part on the basis that there was no evidence that any potential plaintiff had invoked the powers of a court of equity and t he constructive trust doctrine requires that a plaintiff seek relief in a court of equity to reach the converted property or funds estate of clopton v commissioner t c pincite citing sweeny v patton supra and v a scott on trusts 3rd ed sec_462 enforcing a constructive trust the court of equity restores the status quo and puts the parties in the same position in which they were before the aggrieved action was committed scott and fratcher supra at sec_462 however to the extent a person commingles his own funds and trust funds that person has the burden of establishing how much of the commingled funds the person owns personally tauber v generally a constructive trust is imposed to prevent unjust enrichment by tam-110690-05 commonwealth va s e 2nd sup ct va citing scott and fratcher supra at sec_515 further i f it does not appear to what extent the property acquired by the wrongdoer was the product of the claimant’s property and to what extent it was the product of the wrongdoer’s property it is impossible to show what the shares in the property should be but if the wrongdoer is himself to blame for the claimant’s inability to prove what his share should be there is authority to the effect that he is entitled to the whole of the property scott and fratcher supra at analysis as noted above the estate generally contends that applying constructive trust principles neither promissory note nor the value of account z whether attributable to assets withdrawn from the marital trusts or decedent’s individual property are includible in the gross_estate we disagree with the estate’s analysis regarding inclusion of promissory note and the assets withdrawn from the marital trusts the estate asserts that the transaction constituted a disposition under sec_2519 as discussed in revrul_98_8 the estate_tax_marital_deduction provisions generally provide for a deferral of transfer_tax where property includible in the decedent’s gross_estate passes to or for the benefit of the surviving_spouse a deduction is allowed with respect to the property in the estate of the predeceased spouse on the basis that the property will be subject_to transfer_tax when the surviving_spouse either dies or makes a lifetime disposition of the property under either circumstance the property is subject_to transfer_tax 976_f2d_1486 5th cir 109_tc_290 it is a basic policy of the marital_deduction that property that passes untaxed from a predeceasing spouse to a surviving_spouse is included in the estate of the surviving_spouse the statutory scheme of the qtip provisions is consistent with this policy a marital_deduction is allowed under sec_2056 for property passing from a decedent to a qtip_trust in which the surviving_spouse possesses a lifetime income_interest under either sec_2519 or sec_2044 the property for which a deduction was allowed will be subject_to either a gift_tax if the spouse disposes of the income_interest or an estate_tax if the spouse retains the income_interest until her death in the instant case after the withdrawals the decedent was in possession of and retained an income_interest in the entire property that would otherwise be the subject matter of the sec_2519 gift therefore we believe the situation presented is analogous to those situations described in sec_25_2519-1 for example under the regulation the sale of real_property in which the spouse possesses a legal_life_estate that constitutes a qualifying_income_interest_for_life followed by the reinvestment of the proceeds in income producing property in which the donee spouse has a qualifying_income_interest_for_life is not considered a disposition under sec_2519 similarly the transfer of the sales proceeds to a_trust which meets the requirements of qtip is not a disposition under sec_2519 in both cases although the property or proceeds is held in a regarding the estate’s constructive trust argument we note that as was the tam-110690-05 different form the spouse still posseses the qualifying_income_interest_for_life in the property or its proceeds that was initially subject_to the qtip_election in this case the decedent continued to possess at a minimum the right to receive the income from the assets withdrawn from the marital trusts thus the transaction did not constitute a disposition under the facts presented that would trigger a gift under sec_2519 therefore the property at issue is includible in decedent’s gross_estate under sec_2044 case in estate of clopton v commissioner the parties who have been adversely impacted by decedent’s actions with respect to the marital trusts child and as the remainder beneficiaries of the marital trusts have not sought any relief in a court of equity in order to claim their interests under the terms of the trusts and no court has ordered that any constructive trust be imposed on the property because no party has sought relief in a court of equity to impose a constructive trust as a result of decedent’s actions we do not believe that any constructive trust was imposed with respect to the property estate of clopton v commissioner t c pincite indeed the executor concluded that the property passed under the terms of decedent’s trust and maintains that the probate_court order authorized distribution of the property to decedent’s trust in addition executor has distributed the property to the designated beneficiaries of decedent’s trust rather than to decedent’s children the designated beneficiaries of the marital trusts this all supports the conclusion that no such constructive trust was ever imposed for the benefit of the decedent’s children further assuming the property at issue could properly be characterized as held in a constructive trust we do not believe that the decedent’s qualifying_income interest in the property thereby terminated or was forfeited as discussed above a constructive trust if enforced by a court of equity would generally be enforced in a manner that places the parties in the same position they would have been in prior to the action at issue however the estate argues that the decedent commingled his individual assets with those of the marital trusts such that it became at some point in the month period prior to decedent’s death impossible to establish what portion of account z was attributable to the marital trusts’ assets or to decedent’s income_interest in those assets the estate appears to contend therefore that at some point decedent’s interest in the entire commingled fund including decedent’s income_interest and decedent’s individual assets terminated the marital trusts subject_to inclusion under sec_2044 on schedule f and also separately reported other assets held in account z on schedule c the amount reported on schedule f item included the value of promissory note further there is no indication that promissory note was not readily identifiable it appears therefore that the executor was able at that time to determine what assets and earnings thereon were properly attributable to marital trusts thus at most the imposition of a constructive trust would result in the transfer of the assets from a qtip_trust to another the form_706 filed by the executor however reported the value of the assets of for similar reasons we believe the dollar_figureg portion of account z attributable to tam-110690-05 trust in which decedent had a qualifying_income_interest_for_life such a transaction would not constitute a disposition for purposes of sec_2519 see sec_25_2519-1 accordingly we do not believe that assuming a constructive trust was imposed under virginia law the decedent’s qualifying_income interest in the marital trusts terminated or was otherwise_disposed_of under sec_2519 decedent’s individual assets is includible in the gross_estate decedent owned these assets at the time of his death no person sought to impose nor did any court impose any constructive trust on these assets rather in accordance with the probate_court order these assets were distributed to decedent’s trust in accordance with the terms of decedent’s will even if a constructive trust were to be imposed there is no indication that the assets weren’t readily determinable as reported on schedule c of form_706 thus these assets are properly included in the gross_estate under sec_2033 estate of clopton v commissioner cited above respect to child child child and child regarding the relinquishment of their respective interests in the marital trusts caveat sec_6110 of the code provides that it may not be used or cited as precedent finally we note that we are not addressing the gift_tax consequences with a copy of this technical_advice_memorandum is to be given to the taxpayer
